DETAILED ACTION
1.	The response filed on March 29, 2021 has been entered into the record.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Adam Masia on April 6, 2021.  Claim 35 will be amended to correct an obvious typographical error.  Please refer to attached PTOL-413/413b.
The application has been amended as follows: 
Claim 35 line 2 is amended from ‘defines a groove configured to receive the vertically supported elongated part’ to read –includes a transparent glass panel against which the elongated part can be vertically supported-.
Reasons for Allowance
4.	Claims 1-6, 8-10, 20-24, and 26-37 are allowed.	
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a measuring apparatus ‘a part supporter adjacent to the frame, the part supporter configured to vertically support an elongated part such that the elongated part can claim 1.  Claims 2-6 and 8-10 are allowed at least by virtue of their dependency from claim 1.
As to claim 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a measuring apparatus ‘a part supporter adjacent to the frame, the part supporter configured to vertically support an elongated part such that the elongated part can vertically hang from the part supporter, wherein the part supporter includes a transparent glass panel against which the elongated part can be vertically supported,’ in combination with the rest of the limitations of claim 20.  Claims 21-24 and 26-28 are allowed at least by virtue of their dependency from claim 20.
As to claim 29, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a measuring apparatus ‘a part supporter adjacent to the frame, the part supporter configured to vertically support an elongated part such that the elongated part can vertically hang from the part supporter, wherein the part supporter defines a groove configured to receive the vertically supported elongated part,’ in combination with the rest of the limitations of claim 29.  Claims 30-37 are allowed at least by virtue of their dependency from claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886